Citation Nr: 0733632	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for knots and bumps on 
the back, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
July 1979 to January 1985 and from November 1990 to May 1991, 
appealed that decision to the BVA.  The Board observes that 
in the appellant's notice of disagreement, he notified the RO 
that he had relocated from Louisiana to Ohio.  As such, the 
appellant's case was transferred to the RO in Cleveland, 
Ohio. See permanent notice of transfer of veteran's records 
sheet.  Thereafter, the RO in Cleveland issued the 
appellant's Statement of the Case and later referred the case 
to the Board for appellate review.    
 
The Board remanded the case for further development in May 
2004.  Subsequent to the completion of this development and 
recertification of the case to the Board, it appears the 
appellant moved from Ohio to Alabama.  As such, the 
appellant's claims file was transferred from the RO in Ohio 
to the Montgomery, Alabama RO. See August 2005 notice of 
permanent transfer of veteran's records.  The Montgomery RO 
issued the February 2007 and July 2007 Supplemental 
Statements of the Case in this case and then returned the 
appeal to the Board for further review.  

Lastly, the Board notes for the record that the appellant 
requested a hearing with a local Decision Review Officer in 
an August 2003 VA Form 9; and the Montgomery RO scheduled 
this hearing for July 10, 2007 pursuant to the Board's May 
2004 remand directives.  However, the appellant failed to 
appear for the hearing.  The Board essentially views the 
appellant's failure to appear for his hearing as a withdrawal 
of his hearing request.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  No medical evidence of record demonstrates that the 
appellant has a diagnosis of migraine headaches or that he 
experiences migraine headaches as a symptom of an undiagnosed 
illness contracted in service. 

3.  No medical evidence of record demonstrates that the 
appellant has a diagnosis of insomnia or that he experiences 
insomnia as a symptom of an undiagnosed illness contracted in 
service. 

4.  No medical evidence of record demonstrates that the 
appellant has a back disorder manifested by knots and bumps 
on the back; or that he has knots and bumps on his back as a 
symptom of an undiagnosed illness contracted in service. 
 

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for migraine 
headaches, to include as due to an undiagnosed illness, are 
not met. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  The criteria to establish service connection for 
insomnia, to include as due to an undiagnosed illness, are 
not met. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.317 (2007).

3.  The criteria to establish service connection for knots 
and bumps on the back, to include as due to an undiagnosed 
illness, are not met. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for migraine headaches, insomnia and a 
back disorder manifested by knots and bumps on the back 
(hereinafter referred to as a "back disorder"), all to 
include as being due to an undiagnosed illness, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

A letter dated in May 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The May 
2004 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the May 2004 letter was not seen prior to the 
initial adjudication of the appellant's claims, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, his claims were readjudicated, and two 
additional Supplemental Statements of the Case were provided 
to the appellant in February 2007 and July 2007. See 
Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [Mayfield III].

The appellant's service medical records have been obtained, 
to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board observes for the record that there are no 
post-service medical records pertaining to the appellant's 
claims contained in the claims file.  The appellant has been 
notified of the need to submit VA treatment records and/or 
private medical records in support of his claims (or to 
provide this information to the RO in order for the RO to 
obtain this evidence on the appellant's behalf); however, the 
appellant has provided no such information nor submitted such 
records in support of his claims. See September 2003 letter 
from the RO to the appellant.  In addition, the Board 
observes that no VA medical examinations are contained in the 
claims file.  While the appellant was scheduled for separate 
VA neurological and skin diseases examinations in connection 
with his claims in March 2005, he failed to appear. See 
February 2005 and April 2005 letters from the RO to the 
appellant; March 2005 note to file reflecting appellant's 
failure to report.  Due to this failure to appear, the Board 
must decide the appellant's claims based upon the current 
evidence of record. See 38 C.F.R. § 3.655 (When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record).  In doing so, the Board 
finds that there is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

Lastly, the Board notes for the record that prior to 
recertification of the appellant's case to the Board, the RO 
notified the appellant of the Dingess/Hartman v. Nicholson 
case in a letter that included an explanation of disability 
ratings and effective dates. See March 2006 letter from the 
RO to the appellant; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board has concluded 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. Id.  

B.  Law and Analysis 

As set forth in the Board's previous remand, the appellant 
claims that he suffers from migraine headaches, insomnia and 
a back disorder manifested by knots and bumps on his back, 
all of which began either while serving on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or in close proximity thereto. See May 2004 BVA decision, 
p. 2.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

In this case, the RO denied the appellant's claims of 
entitlement to service connection for migraine headaches, 
insomnia and a back disorder on the basis that there was no 
evidence of record that he suffered from any of these 
disabilities post-service. See June 2002 rating decision.  
However, the Board found that consideration should have been 
given to adjudication of the appellant's claims under VA 
provisions pertaining to undiagnosed illnesses since the 
appellant served during the Persian Gulf War in the Southwest 
Asia Theater of Operations from January 1991 to April 1991. 
See response to request for information; May 2004 BVA 
decision.  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2011.  See 71 
Fed. Reg. 75669-75672 (Dec. 18, 2006).  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. 
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  The signs and 
symptoms which may be manifestations of undiagnosed illness 
or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbance, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. Id.

In light of the appellant's status as a veteran of the 
Persian Gulf War, the Board requested that the appellant be 
afforded appropriate VA medical examinations to determine the 
nature and etiology of his migraine headaches, insomnia and 
the knots/bumps on his back. May 2004 BVA decision.  In 
addition, the Board requested a medical opinion as to whether 
the appellant's complaints were attributable to a known 
clinical diagnosis, and, if so, whether any such diagnosis 
was related to service.  If no diagnosis could be provided in 
regards to the appellant's complaints, the examiners were to 
determine whether the appellant suffered from an undiagnosed 
illness as a result of his service in the Persian Gulf. Id.  

As discussed above, the appellant was thereafter scheduled 
for a neurological examination and a VA skin diseases 
examination in connection with his claims. See February 2005 
and April 2005 letters from the RO to the appellant; March 
2005 note to file reflecting appellant's failure to report.  
However, he failed to appear. Id.  
In light of the appellant's failure to appear, the Board must 
evaluate his claims based upon the current evidence of 
record. See 38 C.F.R. § 3.655.  After doing so, the Board 
finds that the evidence of record indicates that the 
appellant does not have established diagnoses of migraine 
headaches, insomnia or a back disorder manifested by knots 
and bumps on the skin of the back.  Nor is there any medical 
evidence of record indicating that the above-referenced 
symptomatology has been attributed to an undiagnosed illness 
as defined by VA regulations.  Thus, the appellant does not 
have a disability that can be service-connected; and the 
Board must find that the preponderance of the evidence is 
against the appellant's claims and service connection must be 
denied.  

Specifically, the Board observes that the appellant's service 
medical records do not support his claims in that they 
consistently show that the appellant's clinical evaluations 
of the head, spine and skin were found to be normal. See 
reports of medical examinations dated in June 1979, August 
1983, December 1984, September 1988 March 1991 and August 
1993.  The appellant first reported experiencing trouble 
sleeping in April 1990, prior to his service in Southwest 
Asia. See April 1990 Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  However, 
while in Southwest Asia, he reported experiencing headaches 
for the first time but denied having frequent trouble 
sleeping. See March 1991 report of medical history form; see 
also medical history forms dated in June 1979, December 1984 
and September 1988 (appellant denied experiencing frequent or 
severe headaches and frequent trouble sleeping).  While the 
appellant indicated for the first time as well in March 1991 
that he felt that he was in poor health, his physical 
examination was found to be normal.  The appellant also 
admitted at that time to being under a lot of stress. See 
physician's summary section of the March 1991 report of 
medical history form.  Thereafter, a supplemental service 
medical record dated in August 1991 again reported that the 
appellant experienced trouble sleeping and that he had 
frequent thoughts about war. See April 1991 service medical 
record.  The appellant was then evaluated in August 1993, at 
which time his clinical evaluation in terms of his head, 
spine and skin were all normal and the appellant denied 
experiencing headaches or trouble sleeping. August 1993 
report of physical examination; August 1993 report of medical 
history.  He also indicated that he felt he was in good 
health at that time. Id.  

The appellant's remaining service medical records contain no 
notations of complaints, treatment or diagnoses pertaining to 
headaches, sleep problems or problems pertaining to the 
appellant's back in terms of bumps and/or knots. See service 
medical records dated from November 1979 to August 1993.  A 
review of the claims file reveals no post-service medical 
records contained therein. See February 2002 application for 
compensation, section B (appellant reported that he had not 
received any post-service medical treatment for his claimed 
disabilities); July 2003 Statement of the Case, p. 10 (while 
the appellant reported that he was going to be seen at a VA 
medical facility in relationship to his claimed disabilities, 
a search for medical records at that facility produced no 
records).   

Thus, taking into account all of the current evidence of 
record, the Board initially finds that service connection is 
not warranted for migraine headaches, insomnia or a back 
disorder manifested by knots and bumps since there is no 
evidence that the appellant has ever been diagnosed with 
these disorders.  The evidence discussed above documents the 
appellant's intermittent subjective complaints of headaches 
and sleep problems; however, they also show that the 
appellant denied experiencing this symptomatology during his 
last medical examination prior to separation from service.  
In addition, the Board observes that none of the appellant's 
service medical records document any sort of complaints 
associated with the appellant's back; and his skin clinical 
examinations have consistently been normal.  Since there can 
be no valid claim without proof of a present disability, 
service connection on a direct basis for migraine headaches, 
insomnia, and a back disorder manifested by knots and bumps 
must be denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  

In terms of the possibility that the above-referenced 
symptomatology could be associated with an undiagnosed 
illness, the Board finds that service connection is not 
warranted on this basis since none of the service medical 
records indicate that the appellant had any unexplained signs 
or symptoms pertaining to headaches, sleep problems or 
knots/bumps on his back.  While, according to applicable law 
cited above, signs or symptoms involving headaches, sleep 
disturbances and the skin may be related to an undiagnosed 
illness, no medical professional has opined in this case that 
the symptomatology reported by the appellant is the result of 
any exposures he had in the Persian Gulf or otherwise.  As 
such, service connection on the basis of an undiagnosed 
illness related to Persian Gulf service is also denied.   

Therefore, the Board finds that the preponderance of evidence 
is against the appellant's claims of entitlement to service 
connection for migraine headaches, insomnia and a back 
disorder manifested by knots and bumps on the back, for the 
reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for migraine headaches, including as due 
to an undiagnosed illness, is denied.

Service connection for insomnia, including as due to an 
undiagnosed illness, is denied.

Service connection for knots and bumps on the back, including 
as due to an undiagnosed illness, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


